                     Case IN
                          15-10468-BLS  Doc 40 BANKRUPTCY
                             THE UNITED STATES  Filed 10/12/18 COURT
                                                                Page 1 of 1

                                     FOR THE DISTRICT OF DELAWARE

In Re:

John S. Benson,
Loretta J. Benson,                                            Case No: 15-10468 BLS

                        Debtor(s).                            Chapter 13
John S. Benson,
Loretta J. Benson,
                        Movant(s).

v.                                                            Objections due by: October 3, 2018
                                                              Hearing Date: October 29, 2018 at 9:30 a.m.
Army & Air Exchange Services

                        Respondent(s).

                                 CERTIFICATION OF NO OBJECTION
                                    REGARDING DOCKET NO 38

         The undersigned hereby certifies that as of the date hereof, she has received no answer, objection

or other responsive pleading to the objection filed on September 13, 2018 vs. Army & Air Exchange

Services. (Claim No.5). The undersigned further certifies that she has reviewed the Court’s docket in this

case and no answer, objection or other responsive pleading to the Objection appears thereon. Pursuant to

the Notice of Hearing, responses to the Objection were to be filed and served no later than October 3,

2018.

         It is hereby respectfully requested that the Order attached to the Motion be entered at the earliest

convenience of the Court.


                                                       COOPER LEVENSON LAW FIRM

Dated: 10/12/2018                                      By: /s/ERIN K. BRIGNOLA
                                                              ERIN K. BRIGNOLA (DE 2723)
                                                              Attorney for Debtor
                                                              30 Fox Hunt Drive
                                                              Fox Run Shopping Center
                                                              Bear, DE 19701
                                                              (302) 838-2600
                                                              ebrignola@cooperlevenson.com
